

	

		III

		109th CONGRESS

		1st Session

		S. RES. 314

		IN THE SENATE OF THE UNITED STATES

		

			November 15, 2005

			Mr. Hatch (for himself

			 and Mr. Bennett) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Designating Thursday, November 17, 2005, as

		  Feed America Thursday.

	

	

		Whereas Thanksgiving Day celebrates the spirit of selfless

			 giving and an appreciation for family and friends;

		Whereas the spirit of Thanksgiving Day is a virtue upon

			 which our Nation was founded;

		Whereas 33,000,000 Americans, including 13,000,000

			 children, continue to live in households that do not have an adequate supply of

			 food;

		Whereas almost 3,000,000 of those children experience

			 hunger; and

		Whereas selfless sacrifice breeds a genuine spirit of

			 Thanksgiving, both affirming and restoring fundamental principles in our

			 society: Now, therefore, be it

		

	

		That the Senate—

			(1)designates

			 Thursday, November 17, 2005, as Feed America Thursday;

			 and

			(2)calls upon the

			 people of the United States to sacrifice 2 meals on Thursday, November 17,

			 2005, and to donate the money that they would have spent on food to a religious

			 or charitable organization of their choice for the purpose of feeding the

			 hungry.

			

